— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered July 8, 2010, convicting him of murder in the second degree, unlawful fleeing a police officer in a motor vehicle in the first degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*658Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt with respect to that conviction was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Mastro, J.E, Lott, Austin and Cohen, JJ., concur.